                               UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF CALIFORNIA
                                             PROBATION OFFICE
                                                1301 Clay Street, Suite 220S
                                                    Oakland, CA 94612
                                                      510-637-3600
ANTHONY CASTELLANO
CHIEF U.S. PROBATION OFFICER                                                                      CHRIS CARRUBBA-KATZ
                                                                                        DEPUTY CHIEF U.S. PROBATION OFFICER

                                                                                                               AMY RIZOR
                                                                                   ASST. DEPUTY CHIEF U.S. PROBATION OFFICER




                                                    June 21, 2021

         Honorable Haywood S. Gilliam, Jr.
         Unites States District Judge
         Oakland Venue

                                                        RE: U.S. vs. ANDRE AMAYA
                                                        Dkt No: 4:19-CR-00447-HSG
                                                        Request for International Travel to Mexico; ORDER

         Your Honor,

         The purpose of this letter is to request approval for international travel request for Mr. Amaya to
         travel to Torreón, Coahuila, Mexico.

         Mr. Amaya was originally sentenced in the Eastern District of California, by United States District
         Judge, Morrison C. England on March 16, 2017, for violations of 21 U.S.C. §841(a)(1),
         Distribution of Methamphetamine, A Class B Felony. He was sentenced to 60 months’ custody,
         followed by 60 months of supervised release. His special conditions included a $100 Special
         Assessment; expanded search; shall provide the probation officer with access to any requested
         financial information; participate in an outpatient correctional treatment program to obtain
         assistance for drug or alcohol abuse; shall participate in a program of testing (i.e. breath, urine,
         sweat patch, etc.) to determine if he has reverted to the use of drugs or alcohol; shall make an
         application as a Drug Offender pursuant to state law; and shall not associate with any known gang
         member of the Norteno, Nuestra Familia street gang or any other known member of a criminal
         street gang, as directed by the probation officer.

         Mr. Amaya commenced his term of supervised release in the Northern District of California on
         June 15, 2018. On September 16, 2019, a Transfer of Jurisdiction was filed from the Eastern
         District of California to the Northern District of California. Thus far, he has demonstrated efforts
         to remain compliant with the conditions set forth by the Court and appears to be making positive
         progress in the community. Specifically, Mr. Amaya has submitted numerous negative drug test
         results, satisfied his financial obligation to the Court, has remained gainfully employed through
         O.C. Jones & Sons, Inc. (construction projects throughout Northern California) and continues to
         make himself available in the community for supervision contact by the undersigned.
RE: Amaya, Andre

Mr. Amaya is requesting permission to travel to Torreón, Coahuila, Mexico, to visit with family
members after the recent passing of his maternal aunt. The duration of the trip will be from June
22, 2021, through July 8th, 2021. Mr. Amaya will be traveling with his mother, Teresa Gutierrez
Barajas, and another family member, Eva Gutierrez, to assist with packing up and selling her home.
Mr. Amaya has submitted his flight itinerary and has a valid U.S. passport.

The undersigned recommends that international travel be approved. If the court needs any
additional information, please feel free to contact me at (408) 655-9070 work cell, and/or email at
malik_ricard@canp.uscourts.gov.

Respectfully submitted,




__________________________                           _____________________________
Malik Ricard                                         Noel A. Belton
United States Probation Officer                      Supervisory U.S. Probation Officer




Travel is:
X Approved
☐
☐ Denied




           6/21/2021
 ___________________________________              ___________________________________
 Date                                             Haywood S. Gilliam, Jr.
                                                  United States District Judge
